915 F.2d 1584
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.John F. DESMOND, Petitioner,v.DEPARTMENT OF DEFENSE, Respondent.
No. 90-3247.
United States Court of Appeals, Federal Circuit.
Sept. 24, 1990.Rehearing Denied Oct. 29, 1990.

RICH, Circuit Judge, and SKELTON and BALDWIN, Senior Circuit Judges.
PER CURIAM.


1
The initial decision of the Merit Systems Protection Board (board) dated February 20, 1990, which became final on March 27, 1990, Docket No. DC315H9010170, sustained the removal of John F. Desmond as a Marine Information Specialist by the Defense Mapping Agency of the Department of Defense during the probationary period of his employment.  We have considered each of Desmond's arguments, but are unpersuaded that any error was committed by the administrative judge (AJ) or the full board.   See Hayes v. Department of the Navy, 727 F.2d 1535 (Fed.Cir.1984).  Accordingly, on the basis of the AJ's opinion, the decision of the board is affirmed.